951 A.2d 568 (2008)
287 Conn. 918
Hector HEREDIA
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided June 10, 2008.
Ruth Daniella Weissman, special public defender, in support of the petition.
*569 Denise B. Smoker, senior assistant state's attorney, in opposition.
The petitioner Hector Heredia's petition for certification for appeal from the Appellate Court, 106 Conn.App. 827, 943 A.2d 1130 (2008), is denied.
NORCOTT, J., did not participate in the consideration of or decision on this petition.